DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4, 6-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Schran et al. (“Schran”), United States Patent Application Publication No. 2005/0086255.

As per claim 1, Schran discloses a data processing system comprising: 
a processor ([0031]); and 
a memory in communication with the processor ([0031]), the memory comprising executable instructions that, when executed by, the processor, cause the data processing system to perform functions of: 
retrieving a user data signal including user-specific data for identifying one or more relevant files, the user data signal including information about a plurality of users' relationship with one or more files, a plurality of users including a first user and one or more other users ([0044] wherein a human supervisor can login indicating who the supervisor is (supervisor identify), and [0104] wherein based on the supervisor, the rules are retrieved, wherein the rules are the “user-specific data”, which identify a client, thereby identifying the one or more relevant files, wherein the rules describe a supervisorial relationship between a first user (supervisor) and the files of one or more other users (clients));
analyzing the user data signal to identify a parameter relating to file relevance ([0107] wherein using the user data signal (rules), parameters relating to file relevance is determined, (recognized as instances matching rules)); 
identifying the one or more relevant files in a storage medium based on the parameter and at least one of a user category property, a lifecycle stage property, a relevant activity property, or an activity level property of a plurality of files stored in the storage medium ([0048] wherein relevant files are identified based on the parameters (preferences/rules of the supervisor) and a user category property(recently modified)); 
organizing the one or more relevant files into one or more groups, the one or more groups being based at least in part on a task performed by the one or more users on the one or more relevant files and by the one or more other users' relationship to the first user ([0048] and [0050] wherein files can be grouped based at least in part on a task performed by the one or more users (recognized as recently saved files in [0048] or recently received or sent e-mails in [0050]), wherein the relevant files are all based on the relationship of the first user to the one or more other users (supervisor vs. client)); and providing for display data relating to the one or more groups ([Fig. 3] and [0048]-[0050] wherein the display is described, showing a group of files being selected by the watch icons), wherein the user category property is determined by: 
receiving data relating to a plurality of activities performed by the one or more other users on each of the one or more files within a specific time period ([0099] wherein the activities performed by the one or more users on the files is stored, [0071] wherein the files are scanned with a specific time period (recognized as being on a schedule in the prior art)); and 
analyzing the data to identify a category of user activity based on a type of activity performed on one of the one or more files during the specific time period ([0098]-[0099] wherein the actions are monitored and categorized as requiring as being intercepted, and stored according to their activity (chat, e-mails, modified files)), and 
wherein the identified category is stored as metadata for each of the one or more files ([0099] wherein the local action data files is metadata, storing data about the one or more data flies on the client, including the category and the date/time and duration of the activity) .  

As per claim 2, Schran discloses the data processing system of claim 1, wherein the user- specific data includes at least one of one or more persons, one or more groups, and one or more entities associated with the first user ([0074] wherein rules include a person described as the human supervisor, and entity associated with a first user described as applications in [0075]).

As per claim 3, Schran discloses the data processing system of claim 2, wherein the user- specific data further includes a relationship between the one or more persons, the one or more groups and the one or more entities and the first user ([0074]-[0075] wherein the user-specific data (rules) include a supervisory relationship between the human supervisor and either the client’s computer (person) or an entity (an application running on the client).    
 
As per claim 4, Schran further discloses the data processing system of claim 3, wherein the parameter relating to file relevance includes at least one of the one or more persons, the one or more groups, the one or more entities, or the relationship between the one or more persons, the one or more groups, or the one or more entities and the first user ([0048] wherein file relevance includes files that have been modified recently that are relevant (recognized as pertinent) to the supervisor).  

As per claim 6, Schran discloses the data processing system of claim 1, wherein the memory further includes executable instructions that, when executed by, the processor, cause the processor to perform a function of identifying the one or more relevant files based on at least one of the user category property and a person who performed an action associated with the user category property ([0098]-[0099] wherein the actions are monitored and categorized as requiring as being intercepted, and stored according to their activity (chat, e-mails, modified files), wherein all actions are based on the supervisor monitoring the user).  

As per claim 7, Schran discloses the data processing system of claim 1, wherein the parameter relating to file relevance includes a recency of activity performed on the one or more relevant files ([0048] wherein relevance includes only files saved, accessed or modified recently).   
  
As per claim 8, Schran discloses a method for intelligently organizing one or more groups of relevant files comprising: 
retrieving a user data signal including user-specific data for identifying one or more relevant files, the user data signal including information about a plurality of users' relationship with one or more files, a plurality of users including a first user and one or more other users ([0044] wherein a human supervisor can login indicating who the supervisor is (supervisor identify), and [0104] wherein based on the supervisor, the rules are retrieved, wherein the rules are the “user-specific data”, which identify a client, thereby identifying the one or more relevant files, wherein the rules describe a supervisorial relationship between a first user (supervisor) and the files of one or more other users (clients));
analyzing the user data signal to identify a parameter relating to file relevance ([0107] wherein using the user data signal (rules), parameters relating to file relevance is determined, (recognized as instances matching rules)); 
identifying the one or more relevant files in a storage medium based on the parameter and at least one of a user category property, a lifecycle stage property, a relevant activity property, or an activity level property of a plurality of files stored in the storage medium([0048] wherein relevant files are identified based on the parameters (preferences/rules of the supervisor) and a user category property(recently modified));  
organizing the one or more relevant files into one or more groups, the one or more groups being based at least in part on a task performed by the one or more users on the one or more relevant files and by the one or more other users' relationship to the first user ([0048] and [0050] wherein files can be grouped based at least in part on a task performed by the one or more users (recognized as recently saved files in [0048] or recently received or sent e-mails in [0050]), wherein the relevant files are all based on the relationship of the first user to the one or more other users (supervisor vs. client)); and 
providing for display data relating to the one or more groups, wherein the user category property is determined by: 
receiving data relating to a plurality of activities performed by the one or more other users on each of the one or more files within a specific time period 0099] wherein the activities performed by the one or more users on the files is stored, [0071] wherein the files are scanned with a specific time period (recognized as being on a schedule in the prior art)); and 
analyzing the data to identify a category of user activity based on a type of activity performed on one of the one or more files during the specific time period ([0098]-[0099] wherein the actions are monitored and categorized as requiring as being intercepted, and stored according to their activity (chat, e-mails, modified files)), and wherein the identified category is stored as metadata for each of the one or more files ([0099] wherein the local action data files is metadata, storing data about the one or more data flies on the client, including the category and the date/time and duration of the activity) .  
  
As per claim 9, claim 9 is substantially similar to claim 2 and is rejected for the same rationale and reasoning.  

As per claim 10, claim 10 is substantially similar to claim 3 and is rejected for the same rationale and reasoning.  .  

As per claim 11, claim 11 is substantially similar to claim 4 and is rejected for the same rationale and reasoning.  .  

As per claim 12, claim 12 is substantially similar to claim 7 and is rejected for the same rationale and reasoning.  

As per claim 13, claim 13 is substantially similar to claim 6 and is rejected for the same rationale and reasoning.  

As per claim 15, Schran discloses a data processing system comprising: 
a processor ([0031]); and a memory in communication with the processor ([0031]), the memory comprising executable instructions that, when executed by, the processor, cause the data processing system to perform functions of: 
retrieving a plurality of properties for a file from a storage medium, the plurality of properties including at least one of a user category property, a user associated with the user category property, a time associated with the user category property, or a relevant activity performed on the file, the user category property including information about a plurality of users' relationship with the file, a plurality of users including a first user and one or more other users ([0044] wherein a human supervisor can login indicating who the supervisor is (supervisor identify), and [0104] wherein based on the supervisor, the rules are retrieved, wherein the rules are the “properties” for a file, which identify a client, thereby identifying the one or more relevant files, wherein the rules describe a supervisorial relationship between a first user (supervisor) and the files of one or more other users (clients)); 
analyzing the plurality of properties to identify one or more relevant events performed on the file ([0107] wherein using the properties (rules), are used to identify relevant events (recognized as instances matching rules)), the one or more relevant events being identified at least in part based on a task performed by the first user or the one or more users on the file and by the one or more other users' relationship to the first user ([0048] wherein relevant files are identified based on the parameters (preferences/rules of the supervisor) and a user category property(recently modified)); 
generating event data for at least one of the one or more relevant events ([0048] and [0050] wherein files can be grouped based at least in part on a event data (recognized as recently saved files in [0048] or recently received or sent e-mails in [0050]), wherein the relevant files are all based on the relationship of the first user to the one or more other users (supervisor vs. client)); and 
providing the generated event data for presenting on an event representation for the file on a user interface of a computing device for display to the first user([Fig. 3] and [0048]-[0050] wherein the display is described, showing a group of files being selected by the watch icons),  
wherein the user category property is determined by:  
receiving data relating to a plurality of activities performed by the user or one or more users on each of the file within a specific time period ([0099] wherein the activities performed by the one or more users on the files is stored, [0071] wherein the files are scanned with a specific time period (recognized as being on a schedule in the prior art)); and 
analyzing the data to identify a category of user activity based on a type of activity performed on the file during the specific time period ([0098]-[0099] wherein the actions are monitored and categorized as requiring as being intercepted, and stored according to their activity (chat, e-mails, modified files)), and wherein the identified category is stored as metadata for the file ([0099] wherein the local action data files is metadata, storing data about the one or more data flies on the client, including the category and the date/time and duration of the activity) .    

As per claim 17, Schran discloses the data processing system of claim 15, wherein the one or more relevant events include a subset of events performed on the file ([0048] wherein only recently saved, accessed, or modified are identified) .  
 As per claim 18, Schran discloses the data processing system of claim 15, wherein the event representation is one of a user-centric event representation or a file-centric event representation ([0047]-[0048] wherein the representation is user-centric since it’s based on what is pertinent to the supervisor).  

As per claim 19, Schran discloses the data processing system of claim 15, wherein the generated event data provided for presenting on the event representation includes information about a person associated with the at least one of the one or more relevant events and the time of the at least one of the one or more relevant events ([Fig. 3] wherein information about the person can be the name “Sandy” and the date of the event can be “9:20AM”, which is the date of the file creation event.)

As per claim 20, Schran discloses the data processing system of claim 19, wherein the generated event data provided for presenting on the event representation includes information about a person's relationship to the first user ([Fig. 3] and [0047] wherein the presentation is an interface for a supervisor configured to display information about a person who the individual supervises. In this case, the representation includes a name associated with the user who the human supervises, i.e. information about the relationship). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schran in view of Ritter, United States Patent Application Publication No. 2005/0278302.

As per claim 5, Schran discloses the data processing system of claim 1, but doesn’t disclose wherein the memory further includes executable instructions that, when executed by, the processor, cause the processor to perform a function of ranking the one or more relevant files based on their relevance to the first user. However, Ritter teaches wherein the memory further includes executable instructions that, when executed by, the processor, cause the processor to perform a function of ranking the one or more relevant files based on their relevance to the first user ([0022] wherein documents are ranked based on their place in search table 112, wherein search table 112 is ranked by the most recent document always being at the top of the list).  
Schran and Ritter both describe determining groups of files.  One could use the ranking the files by date relevance in Ritter with the files being relevant based on date in Schran to each the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of grouping files by relationship and relevance in Schran with the ranking of files by date relevance in Ritter in order to place the most likely chosen files in an easy location for the user to find. 

As per claim 14, claim 14 is substantially similar to claim 5 and is rejected for the same rationale and reasoning.  

As per claim 16, Schran discloses the data processing system of claim 15, but does not disclose receiving a request for displaying the event representation for the file; determining if the request is for a user-centric event representation; responsive to determining that the request is for a user-centric event representation, analyzing the plurality of properties to identify one or more properties that are associated with a first user, the first user being a requesting user; analyzing the one or more properties associated with the requesting user to identify the relevant events performed by the requesting user; and generating event data for at least one of the one or more relevant events performed by the requesting user.  However, Ritter teaches receiving a request for displaying the event representation for the file ([0032] wherein a request is received to retrieve documents accessed today, wherein the display would include a textual representation of the details behind the users last access to the document in the form of the list 332);  
determining if the request is for a user-centric event representation ([0032] wherein the request is for a particular user);
 responsive to determining that the request is for a user-centric event representation, analyzing the plurality of properties to identify one or more properties that are associated with a first user, the first user being a requesting user ([0032] wherein files are shown that the agent accessed in the last day); 48PATENTDocket No. 408266-US-NP/170101-572 
analyzing the one or more properties associated with the requesting user to identify the relevant events performed by the requesting user([0011] and [0031] wherein the user  identifier (property) for the agent is used in the file query as described in [0011]); and generating event data for at least one of the one or more relevant events performed by the requesting user ([0032] wherein the files that had been modified in the last day (event) are shown in a list).    
Schran and Ritter both describe determining groups of files.  One could replace the supervised client computer with the supervisor’s client computer to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. One could substitute the identification of one client computer with the supervisors computer, and the results would be the relevant events for that user. The results are predictable since to the machine, which computer would not matter to a computer system as it would perform the same function. It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the method of grouping files by relationship and relevance in Schran with the grouping of files of the user in Ritter in order to more easily access files that the user will likely work on. 
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168